Exhibit 10.1

 

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of January 1, 2017,
by and between Wabash National Corporation, a Delaware corporation (the
“Company”, which term shall include, where appropriate, any Entity (as
hereinafter defined) controlled directly or indirectly by the Company), and
[                              ]

 

WHEREAS, it is essential to the Company that it be able to retain and attract as
directors the most capable persons available;

 

WHEREAS, increased corporate litigation and similar activities have subjected
directors and officers to litigation risks and expenses, and the limitations on
the availability of directors and officers liability insurance have made it
increasingly difficult for companies to attract and retain such persons;

 

WHEREAS, the Company desires to provide Indemnitee with specific contractual
assurance of Indemnitee’s rights to indemnification against litigation risks and
expenses (regardless, among other things, of any amendment to the Company’s
certificate of incorporation or revocation of any provision of the Company’s
by-laws or any change in the ownership of the Company or the composition of its
Board of Directors); and

 

WHEREAS, Indemnitee is relying upon the rights afforded under this Agreement in
accepting Indemnitee’s with the Company.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.       Definitions.

 

(a)       “Corporate Status” describes the status of a person who is serving or
has served (i) as an officer of the Company; (ii) as a director of the Company,
including as a member of any committee thereof, (iii) in any capacity with
respect to any employee benefit plan of the Company, its participants or
beneficiaries, including as a deemed fiduciary thereto or (iv) as a director,
partner, trustee, officer, employee, or agent of any other Entity at the request
of the Company. For purposes of subsection (iv) of this Section 1(a), an officer
or director of the Company who is serving or has served as a director, partner,
trustee, officer, employee or agent of a Subsidiary (as defined below) shall be
deemed to be serving at the request of the Company.

 

(b)       “Determination” has the meaning ascribed to it in Section 6(b).

 

(c)       “Entity” shall mean any corporation, partnership, limited liability
company, joint venture, trust, foundation, association, organization or other
legal entity.

 

 

-1- 

 



 

(d)       “Expenses” shall mean:

 

(i)       All reasonable fees, costs and expenses actually incurred in
connection with any Proceeding (as defined below), including, without
limitation, reasonable attorneys’ fees, disbursements and retainers (including,
without limitation, any such fees, disbursements and retainers incurred by
Indemnitee pursuant to Section 7 (unless required to be returned as provided by
Section 7) and/or Section 11(c) of this Agreement); fees and disbursements of
reasonably necessary expert witnesses; reasonable fees and disbursements
relating to being a witness in or participating (including on appeal) or
preparing to investigate, defend, be a witness in or participating in (including
on appeal) any Proceeding; court costs, transcript costs, costs of appeal
(including, without limitation, the premium, security for, and other costs
relating to any costs bond, supersedeas bond, or other appeal bond or its
equivalent), and other disbursements and expenses of the types customarily
incurred in any Proceeding; and/or

 

(ii)       Any federal, state, local or foreign taxes imposed on the Indemnitee
as a result of the actual or deemed receipt of any payments under this
Agreement; and/or

 

(iii)       All reasonable compensation for time spent by Indemnitee for which
he is not compensated by the Company or any subsidiary or third party (i) for
any period during which Indemnitee is not an agent, in the employment of, or
providing services for compensation to, the Company or any subsidiary; and (ii)
if the rate of compensation and the estimated time involved is approved by the
directors of the Company who are not parties to any action with respect to which
expenses are incurred, for Indemnitee while an agent of, employed by, or
providing services for compensation to the Company or any subsidiary.

 

(e)       “Indemnifiable Amounts” shall have the meaning ascribed to it in
Section 3(a) below.

 

(f)       “Indemnifiable Expenses” shall have the meaning ascribed to it in
Section 3(a) below.

 

(g)       “Indemnifiable Liabilities” shall have the meaning ascribed to it in
Section 3(a) below.

 

(h)       “Indemnitee” shall mean [___________] and his/her spouse(s) and/or
domestic partner(s), whether presently married or otherwise as of the effective
date of this Agreement and/or the date any Proceeding is initiated.

 

(i)       “Independent Counsel” means a law firm that is experienced in matters
of corporation law and neither presently is, nor in the past five years has
been, retained to represent: (i) the Company or Indemnitee in any matter
material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement, or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.

 



-2- 

 

 

(j)       “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts reasonably paid in settlement;
provided, that any amount paid in settlement with the consent of the Company
shall be deemed reasonable.

 

(k)       “Negative Determination” has the meaning ascribed to it in Section
6(b).

 

(l)       “Proceeding” shall mean any threatened, pending or completed claim,
action, suit, arbitration, alternate dispute resolution process, investigation,
administrative hearing, appeal, or any other proceeding, whether civil,
criminal, administrative, arbitrative or investigative, whether formal or
informal, whether brought by a third party, a government agency, the Company,
the Company’s Board of Directors or a committee thereof, or otherwise, including
a proceeding initiated by Indemnitee pursuant to Section 11 of this Agreement to
enforce Indemnitee’s rights hereunder. The Parties hereto agree that the
definition of “Proceeding” is met in the case an officer or director is forced
to be a witness to a Proceeding by virtue of being a director or officer even
though neither s/he nor the Company is party to a Proceeding in question and/or
if Indemnitee in good faith believes the situation might lead to the institution
of a Proceeding, whether a Proceeding is ultimately instituted or not.

 

(m) “Subsidiary” shall mean any corporation, partnership, limited liability
company, joint venture, trust or other Entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii)(A) 50%
or more of the voting power of the voting capital equity interests of such
corporation, partnership, limited liability company, joint venture or other
Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such corporation, partnership, limited liability
company, joint venture or other Entity.

 

2.       Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve or continue to serve as a
director or officer of, or in another Corporate Status with, the Company.
However, this Agreement shall not impose any obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any.

 

3.       Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:

 

(a)       Subject to the exceptions contained in Section 5(a) below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the right of the Company) by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Company
against all Expenses and Liabilities incurred or paid by Indemnitee in
connection with such Proceeding (referred to herein as “Indemnifiable Expenses”
and “Indemnifiable Liabilities,” respectively, and collectively as
“Indemnifiable Amounts”).

 



-3- 

 

 

(b)       Subject to the exceptions contained in Section 5(b) below, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding by or in the right of the Company to procure a judgment in its favor
by reason of Indemnitee’s Corporate Status, Indemnitee shall be indemnified by
the Company against all Indemnifiable Expenses.

 

(c)       The indemnification and contribution provided for in this Section 3
will remain in full force and effect regardless of any investigation made by or
on behalf of the Indemnitee or any officer, director, employee, agent or
controlling person of the Indemnitee.

 

(d)       The Company’s obligation to indemnify, hold harmless, exonerate or
advance Expenses hereunder to Indemnitee who is or was serving at the request of
the Company as a director, officer, trustee, partner, managing member,
fiduciary, employee or agent of any other Entity (other than a Subsidiary of the
Company) shall be excess to and reduced by any amount Indemnitee has actually
received as indemnification, hold harmless or exoneration payments or
advancement of expenses from such Entity or through insurance arranged by the
Entity. For clarity, any payment made to Indemnitee pursuant to an insurance
policy purchased and maintained by Indemnitee at his or her own expense of any
amounts otherwise indemnifiable or obligated to be made pursuant to this
Agreement shall not reduce the Company’s obligations to Indemnitee pursuant to
this Agreement. Notwithstanding any other provision of this Agreement to the
contrary, (i) Indemnitee shall have no obligation to reduce, offset, allocate,
pursue or apportion any indemnification, hold harmless, exoneration,
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Indemnitee prior to the Company’s satisfaction and
performance of all its obligations under this Agreement, and (ii) the Company
shall perform fully its obligations under this Agreement without regard to
whether Indemnitee holds, may pursue or has pursued any indemnification,
advancement, hold harmless, exoneration, contribution or insurance coverage
rights against any person or Entity other than the Company; provided, however,
that nothing in this provision shall limit the Company’s right to reduce,
offset, allocate, pursue or apportion any amounts paid under this Agreement
properly attributable to or paid by other persons or Entity (including without
limitation as contemplated by Section 19).

 

(e)       Notwithstanding any other provision of this Agreement to the contrary,
if Indemnitee was or is serving in his or her capacity as a director, officer,
employee or agent of the Company in connection with his or her employment or
other relationship with another investor in this Company, and such other
investor provides for indemnification or advancement of expenses for the benefit
of Indemnitee for the matters covered by the Company’s obligations under this
Agreement, the Company’s obligations, if any, pursuant to this Agreement to
indemnify or advance expenses to Indemnitee shall be superior to and not pari
passu or junior to Investor’s or such other investor’s obligations to
Indemnitee.

 



-4- 

 

 

4.       Assumption of Defense; Selection of Defense Counsel. With respect to
any Proceeding as to which Indemnitee notifies the Company of the commencement
thereof, the Company will be entitled to participate in the Proceeding at its
own expense and except as otherwise provided below, to the extent the Company so
wishes, it may assume the defense thereof with counsel reasonably satisfactory
to Indemnitee; provided, however, that Indemnitee must choose his or her own
counsel from three (3) options provided to the Indemnitee by the Company. After
notice from the Company to Indemnitee of its election to assume the defense of
any Proceeding, the Company shall not be liable to Indemnitee under this
Agreement or otherwise for any Expenses subsequently incurred by Indemnitee in
connection with the defense of such Proceeding other than reasonable costs of
investigation or as otherwise provided below.

 

(a)       Indemnitee shall have the right to employ legal counsel in such
Proceeding, but all Expenses related thereto incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee’s expense
unless: (i) the employment of legal counsel by Indemnitee has been authorized by
the Company, (ii) Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of the
Proceeding, (iii) after a Change in Control, the employment of counsel by
Indemnitee has been approved by the Independent Counsel or (iv) the Company
shall not in fact have employed or continued to employ counsel to assume the
defense of such Proceeding, in each of which cases all Expenses of the
Proceeding shall be borne by the Company. Indemnitee agrees that any such
separate counsel retained by Indemnitee will be a member of any approved list of
panel counsel under the Company’s applicable directors’ and officers’ insurance
policy, should the applicable policy provide for a panel of approved counsel.

 

(b)       The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company, or as to which Indemnitee
shall have made the determination provided for in Section 4(a)(ii) above or
under the circumstances provided for in Sections 4(a)(iii) and 4(a)(iv) above.

 

5.       Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:

 

(a)       If indemnification is requested under Section 3(a) and it has been
determined by a court of competent jurisdiction in a final adjudication, not
subject to further appeal that, in connection with the subject of the Proceeding
out of which the claim for indemnification has arisen, Indemnitee failed to act
(i) in good faith or (ii) in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, Indemnitee shall not be
entitled to payment of any Indemnifiable Amounts.

 

(b)       If indemnification is requested under Section 3(b) and

 



-5- 

 

 

(i)       it has been determined by a court of competent jurisdiction in a final
adjudication not subject to further appeal that, in connection with the subject
of the Proceeding out of which the claim for indemnification has arisen,
Indemnitee failed to act (A) in good faith or (B) in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, Indemnitee shall not be entitled to payment of Indemnifiable Amounts
hereunder; or

 

(ii)       it has been determined by a court of competent jurisdiction in a
final adjudication not subject to further appeal that Indemnitee is liable to
the Company with respect to any claim, issue or matter involved in the
Proceeding out of which the claim for indemnification has arisen, including,
without limitation, a claim that Indemnitee received an improper personal
benefit, no Indemnifiable Amounts shall be paid with respect to such claim,
issue or matter unless the court of law or another court in which such
Proceeding was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Indemnifiable
Amounts which such court shall deem proper.

 

(c) For purposes of any determination of good faith under this or other Sections
of this Agreement, Indemnitee shall be deemed to have acted in good faith if
Indemnitee's action is based on the records or books of account of the Company,
including financial statements, or on information supplied to Indemnitee by the
officers of the Company in the course of their duties, or on the advice of legal
counsel for the Company or the Board or counsel selected by any committee of the
Board or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser, investment banker,
compensation consultant, or other expert selected with reasonable care by the
Company or the Board or any committee of the Board. The provisions of this
Section 5 shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct. Whether or not the foregoing provisions of this Section 5
are satisfied, it shall in any event be presumed that Indemnitee has at all
times acted in good faith and in a manner he or she reasonably believed to be in
or not opposed to the best interests of the Company.

 

6.       Procedure for Payment of Indemnifiable Amounts.

 

(a)       Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee with respect to a claim for payment of an amount
Indemnitee believes in good faith would be an Indemnifiable Amount. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board of Directors in writing that Indemnitee has
requested indemnification. Notwithstanding the foregoing, any failure of
Indemnitee to provide such a request to the Company, or to provide such a
request in a timely fashion, shall not relieve the Company of any liability that
it may have to Indemnitee unless, and to the extent that, such failure actually
and materially prejudices the interests of the Company.

 



-6- 

 

 

(b)       Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a) hereof, the Company shall pay such Indemnifiable
Amount within 30 days of receipt of such request unless a Negative Determination
(as defined below) has been made in good faith by the Company. As used herein a
“Determination” means a good faith determination made by the Company whether or
not a request for indemnification pursuant to the first sentence of Section 6(a)
hereof is being made by reason of Indemnitee’s Corporate Status, and a “Negative
Determination” means any such Determination that such request is not being made
by reason of Indemnitee’s Corporate Status. A Determination shall be promptly
made (but in any event within 30 days of the written request) in the specific
case by one of the following three methods, which shall be at the election of
Indemnitee: (1) by a majority vote of the disinterested Directors, even though
less than a quorum, (2) by a committee of disinterested Directors designated by
a majority vote of the Disinterested directors, even though less than a quorum,
or (3) if there are no disinterested Directors or if the disinterested Directors
so direct, by Independent Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to the Indemnitee. For purposes
hereof, disinterested Directors are those members of the Board of Directors of
the Company who are not parties to the action, suit or proceeding in respect of
which indemnification is sought by Indemnitee.

 

(c)       If a Determination is to be made by Independent Counsel pursuant to
Section 6(b) hereof, the Independent Counsel shall be selected as provided in
this Section 6(c). The Independent Counsel shall be selected by the Board of
Directors. Indemnitee may, within 10 days after such written notice of selection
shall have been given, deliver to the Company a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 1(h) of this Agreement, and the
objection shall set forth with reasonable particularity the factual basis of
such assertion. Absent a proper and timely objection, the person so selected
shall act as Independent Counsel. If such written objection is made, the
Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within 20 days after submission by Indemnitee of a written
request for indemnification pursuant to Section 6(a) hereof, no Independent
Counsel shall have been selected and not objected to, either the Company or
Indemnitee may petition the Court of Chancery of the State of Delaware or other
court of competent jurisdiction for resolution of any objection which shall have
been made by the Indemnitee to the Company’s selection of Independent Counsel
and/or for the appointment as Independent Counsel of a person selected by the
court or by such other person as the court shall designate, and the person with
respect to whom all objections are so resolved or the person so appointed shall
act as Independent Counsel under Section 6(b) hereof. The Company shall pay any
and all reasonable fees and expenses of Independent Counsel incurred by such
Independent Counsel in connection with acting pursuant to Section 6(b) hereof,
and the Company shall pay all reasonable fees and expenses (including those of
Indemnitee) incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.

 



-7- 

 

 

(d)       In making a Determination the person or persons or entity making such
Determination shall presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of the Company (including by its Directors or Independent
Counsel) to have made a Determination prior to the commencement of any action
pursuant to this Agreement nor an actual Negative Determination has been made
shall be a defense to the action or create a presumption that Indemnitee has not
met the requirements set forth herein.

 

(e)       If the person, persons or entity empowered or selected under Section
6(b) shall not have made a Determination within thirty (30) days after receipt
by the Company of the written request referred to in Section 6(a), it shall be
deemed that a Determination has been made that Indemnitee is entitled to
indemnification hereunder and the Company shall immediately pay the relevant
Indemnification Amount.

 

(f)       Indemnitee shall cooperate with the person, persons or entity making a
Determination, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such Determination. Any
Independent Counsel or member of the Board of Directors shall act reasonably and
in good faith in making a Determination. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such Determination shall be borne by the
Company (irrespective of the outcome of such Determination) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(g)       The parties agree that for the purposes of any Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all expenses included in such Expenses that are certified by
Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.

 

(h)       The knowledge and/or actions, or failure to act, of the director,
officer, agent or employee of the Company or the Company itself shall not be
imputed to Indemnitee for purposes of determining any rights under this
Agreement.

 

7.       Agreement to Advance Expenses; Conditions. Upon written request from
Indemnitee, the Company shall advance to Indemnitee Expenses incurred by
Indemnitee in connection with any Proceeding, including a Proceeding by or in
the right of the Company, in advance of the final disposition of such
Proceeding, as the same are incurred. The Indemnitee shall qualify for advances
of Expenses upon the execution and delivery to the Company of this Agreement,
which shall constitute an undertaking providing that, consistent with the
requirements of Delaware corporate law, the Indemnitee undertakes to the fullest
extent permitted by law to repay the advance (without interest) if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final judgment, not subject to further appeal, that Indemnitee is not entitled
to be indemnified by the Company. No other form of undertaking shall be required
other than the execution of this Agreement. Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct.
Advances shall be unsecured and interest free. Advances shall be made without
regard to Indemnitee’s ability to repay and/or Indemnitee’s ultimate entitlement
to be indemnified, held harmless or exonerated under the other provisions of
this Agreement. The right to advances under this Section 7 shall in all events
continue until final disposition of any Proceedings, including any appeal
therein. The Company shall not seek from a court, or agree to, a "bar order"
which would have the effect of prohibiting or limiting the Indemnitee's rights
to receive advancement of expenses under this Agreement.

 



-8- 

 

 

8.       Procedure for Advance Payment of Expenses. Indemnitee shall submit to
the Company a written request specifying the Expenses for which Indemnitee seeks
an advancement under Section 7 of this Agreement, together with documentation
evidencing that Indemnitee has incurred such Expenses; provided, however, that
any references to legal work performed or to expenditures made that would cause
Indemnitee to waive any privilege accorded by applicable law shall not be
included with any such documentation. After initial notification of a Proceeding
by Indemnitee, the presentation by counsel to an Indemnitee relating to services
rendered to Indemnitee in the Proceeding shall be sufficient to request
advancement of additional Expenses. Without limiting the generality or effect of
the foregoing, within 30 days after any request by Indemnitee, the Company
shall, in accordance with such request (but without duplication), (a) pay such
Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds in an amount
sufficient to pay such Expenses, or (c) reimburse Indemnitee for such Expenses.

 

9. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, and without limiting any
such provision, to the extent that Indemnitee is, by reason of Indemnitee’s
Corporate Status, a party to and is successful, on the merits or otherwise, in
any Proceeding, Indemnitee shall be indemnified against all Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses incurred
by Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter. For these purposes, Indemnitee will be deemed
to have been “successful on the merits” in circumstances including but not
limited to the termination of any Proceeding or of any claim, issue or matter
therein, dismissal (with or without prejudice), motion for summary judgment,
settlement (with or without court approval), or upon a plea of nolo contendere
or its equivalent.

 

10. Effect of Certain Resolutions. The Company acknowledges that a settlement or
other disposition short of final judgment may be successful if it permits a
party to avoid expense, delay, distraction, disruption and uncertainty. In the
event that any action, claim or proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with or without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise in such action,
suit or proceeding. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

 

 

-9- 

 

 



11. Remedies of Indemnitee.

 

(a) Right to Petition Court. In the event that Indemnitee makes a request for
payment of Indemnifiable Amounts under Sections 3 and 6 above or a request for
an advancement of Expenses under Sections 7 and 8 above and the Company fails to
make such payment or advancement in a timely manner pursuant to the terms of
this Agreement, Indemnitee may petition a court of competent jurisdiction to
enforce the Company’s obligations under this Agreement, including to challenge a
Negative Determination.

 

(b) Burden of Proof. In any judicial proceeding brought under Section 11(a)
above, the Company shall have the burden of proving that Indemnitee is not
entitled to payment of Indemnifiable Amounts or advancement of Expenses
hereunder.

 

(c) Expenses. The Company agrees to reimburse Indemnitee for Expenses incurred
by Indemnitee in connection with investigating, preparing for, litigating,
defending or settling any action brought by Indemnitee under Section 11(a)
above, or in connection with any claim or counterclaim brought by the Company in
connection therewith, in each case so long as Indemnitee has executed this
Agreement.

 

(d) Validity of Agreement. The Company shall be precluded from asserting in any
Proceeding, including, without limitation, an action under Section 11(a) above,
that the provisions of this Agreement are not valid, binding and enforceable or
that there is insufficient consideration for this Agreement and shall stipulate
in court that the Company is bound by all the provisions of this Agreement.

 

(e) Failure to Act Not a Defense. The failure of the Company (including its
Board of Directors or any committee thereof, independent legal counsel or
stockholders) to make a determination concerning the permissibility of the
payment of Indemnifiable Amounts or the advancement of Expenses under this
Agreement shall not be a defense in any action brought under Section 11(a)
above, and shall not create a presumption that such payment or advancement is
not permissible.

 



-10- 

 

 

(f) Specific Performance. The Company and Indemnitee agree that a monetary
remedy for breach of this Agreement may be inadequate, impracticable and
difficult to prove, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm
(having agreed that actual and irreparable harm will result in not forcing the
Company to specifically perform its obligations pursuant to this Agreement) and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. The Company and Indemnitee further agree that Indemnitee shall be
entitled to such specific performance and injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions, without
the necessity of posting bonds or other undertaking in connection therewith. The
Company acknowledges that in the absence of a waiver, a bond or undertaking may
be required of Indemnitee by the Court, and the Company hereby waives any such
requirement of a bond or undertaking.

 

12. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this Agreement
with respect to any Proceeding:

 

(a) initiated by such Indemnitee against the Company unless (i) the Board of
Directors of the Company authorized the Proceeding (or any part of any
Proceeding) prior to its initiation; (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; or (iii) as with respect to a proceeding commenced
pursuant to paragraph 11(a); or

 

(b) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy purchased by the Company (but not pursuant to an insurance
policy purchased and maintained by Indemnitee at his or her own expense) or
otherwise by or on behalf of the Company, except with respect to any excess
beyond the amount paid under such insurance policy purchased by the Company or
otherwise by or on behalf of the Company; or

 

(c) in which the Company has reasonably determined that Indemnitee clearly
violated Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law, and will be required to
disgorge profits to the Company. Notwithstanding anything to the contrary stated
or implied in this Section 12(c), indemnification pursuant to this Agreement
relating to any Proceeding against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Exchange Act or similar provisions of any
federal, state or local laws shall not be prohibited if Indemnitee ultimately
establishes in any Proceeding that no recovery of such profits from Indemnitee
is permitted under Section 16(b) of the Exchange Act or similar provisions of
any federal, state or local laws.

 



-11- 

 

 

13. Contribution.

 





(a) Whether or not the indemnification provided in this Agreement is unavailable
in whole or in part and/or may not be paid to Indemnitee for any reason other
than those set forth in Sections 5 or 12, then in respect to any Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), to the fullest extent permissible under applicable law, the
Company, in lieu of indemnifying and holding harmless Indemnitee, shall pay, in
the first instance, the entire amount incurred by Indemnitee, whether for
Expenses, judgments, decisions of arbitrators, fines, penalties, and/or amounts
paid or to be paid in settlement, in connection with any Proceeding without
requiring Indemnitee to contribute to such payment, and the Company hereby
waives and relinquishes any right of contribution it may have at any time
against Indemnitee. The Company further agrees to fully indemnify and hold
harmless Indemnitee from any claims for contribution which may be brought by
officers, directors, or employees of the Company (other than Indemnitee) who may
be jointly liable with Indemnitee; provided, however, that such right to
contribution described in this Section shall terminate at the time the Company
concludes (per the terms of this Agreement) that (i) Indemnitee is not entitled
to indemnification pursuant to this Agreement, or (ii) such indemnification
obligation to Indemnitee has been fully discharged by the Company.

 

(b) Company shall not be permitted to enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.



(c)        No person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

 



14.       Settlement.

 

(a)       Settlement May Not Penalize Indemnitee. The Company shall be permitted
to settle any Proceeding except that it shall not settle any Proceeding in any
manner which would impose any penalty or limitation on the Indemnitee without
Indemnitee’s written consent, which may be given or withheld in Indemnitee’s
sole discretion.

 

(b)       Indemnitee’s Consideration of Settlement Offer. The Company shall
promptly notify Indemnitee once the Company has received an offer or intends to
make an offer to settle any such Proceeding and the Company shall provide
Indemnitee as much time as reasonably practicable to consider such offer;
provided, however Indemnitee shall have no less than three (3) business days to
consider the offer.

 

(c) Limitations on any Settlement to be Funded by Insurance Proceeds. The
Company shall not, on its own behalf, settle any part of any Proceeding to which
Indemnitee is party with respect to other parties (including the Company)
without the written consent of Indemnitee, and the provision for a full and
final release of all claims asserted against Indemnitee, if any portion of such
settlement is to be funded from insurance proceeds; provided, however, that the
right to constrain the Company’s use of corporate insurance as described in this
Section shall terminate at the time the Company concludes (per the terms of this
Agreement) that (i) Indemnitee is not entitled to indemnification pursuant to
this agreement, or (ii) such indemnification obligation to Indemnitee has been
fully discharged by the Company.

 



-12- 

 

 

15. Representations and Warranties of the Company. The Company hereby represents
and warrants to Indemnitee as follows:

 

(a) Authority. The Company has all necessary power and authority to enter into,
and be bound by the terms of, this Agreement, and the execution, delivery and
performance of the undertakings contemplated by this Agreement have been duly
authorized by the Company.

 

(b) Enforceability. This Agreement, when executed and delivered by the Company
in accordance with the provisions hereof, shall be a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
enforcement of creditors’ rights generally.

 

(c) Access to Information. If the Indemnitee is the subject of or is implicated
in any way during an investigation or other Proceeding, whether formal or
informal, the Company shall notify Indemnitee of such investigation and shall
share with Indemnitee any information it has furnished to any third parties
concerning the investigation or Proceeding, provided, however, that if
Indemnitee was never a director of the Company, the rights described in this
Section 15 shall terminate when Indemnitee is no longer an employee of the
Company. Notwithstanding the foregoing, Indemnitee shall be entitled access to
such information in the possession of the Company as may be reasonably necessary
to enforce Indemnitee’s rights under this Agreement.

 

16. Insurance. The Company hereby agrees that:

 

(a) The Company shall use its commercially reasonable best efforts to maintain
directors and officers indemnity insurance coverage (“D&O Insurance”) in effect
at all times (subject to appropriate cost considerations), and the Company’s
bylaws shall at all times provide for indemnification and exculpation of
directors to the fullest extent permitted under applicable law. In all policies
of director and officer liability insurance, the minimum AM Best rating for the
insurance carriers of such insurance carrier shall be not less than A- VI. In
all policies of director and officer liability insurance, Indemnitee shall be
named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
independent directors, if Indemnitee is an independent director; or of the
Company’s officers, if Indemnitee is not an independent director of the Company
but is an officer; or of the Company’s key employees, if Indemnitee is not an
officer or an independent director but is a key employee.

 



-13- 

 

 

(b) The Company shall hereafter take all necessary or desirable actions to cause
insurers that have underwritten the Company’s D&O Insurance to pay, on behalf of
the Indemnitee, all Indemnifiable Amounts and to advance Expenses in accordance
with the terms of such policies; provided that nothing in this Section 16 shall
affect the Company’s obligations under this Agreement or the Company’s
obligations to comply with the provisions of this Agreement in a timely manner
as provided. If, at the time of the receipt of a notice of claim pursuant to the
terms hereof, the Company has D&O Insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies.

 

(c) The Company may, and if there has been a Change of Control shall, create a
trust fund, grant a security interest or use other means, including without
limitation a letter of credit, to ensure the payment of such amounts as may be
necessary to fund its self-insured retention of the Company’s D&O Insurance.

 

17. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Expenses provided by this Agreement shall be in
addition to, but not exclusive of, any other rights which Indemnitee may have at
any time under applicable law, the Company’s by-laws or certificate of
incorporation, or any other agreement, vote of stockholders or directors (or a
committee of directors), or otherwise, both as to action in Indemnitee’s
Corporate Status.

 

18. Successors and Change in Control.

 

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), assigns,
spouses, heirs and personal and legal representatives. This Agreement shall
continue for the benefit of Indemnitee and such heirs, personal representatives,
executors and administrators after Indemnitee has ceased to have Corporate
Status. The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all, or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
(i) assume and agree to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place, and (ii) indemnify Indemnitee to the fullest extent permitted
by law.

 

(b) In the event of a Change in Control or the Company’s becoming
insolvent—including being placed into receivership or entering the federal
bankruptcy process and the like—the Company shall maintain in force any and all
insurance policies then maintained by the Company in providing insurance, and at
the levels and amounts of coverage then maintained by the Company — D&O
Insurance, fiduciary, employment practices or otherwise — in respect of
Indemnitee, for a period no less than six years thereafter. The insurance to be
placed pursuant to this Section 18(b) shall be placed and serviced for the
duration of its term by the Company’s current insurance broker. Notwithstanding
the foregoing, if the annual premium for any year of such tail coverage or other
continuing D&O Insurance coverage would exceed 250% of the annual premium the
Company paid for D&O Insurance in its last full fiscal year prior to the
reduction, termination or expiration of the D&O Insurance or such Change in
Control event, the Company (or the acquiror or successor, as the case may be)
will be deemed to have satisfied its obligations under this Section 18(b) by
purchasing as much D&O Insurance for such year as can be obtained for a premium
equal to 250% such annual premium the Company paid for D&O Insurance in its last
full fiscal year.

 



-14- 

 

 

19. Subrogation. In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request and expense of the Company, all
reasonable action necessary to secure such subrogation rights, including the
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights and reasonable cooperation with efforts to do so.

 

20. Change in Law. To the extent that a change in Delaware law (whether by
statute or judicial decision) shall permit broader indemnification or
advancement of expenses than is provided under the terms of the certificate of
incorporation and/or by-laws of the Company and this Agreement, Indemnitee shall
be entitled to such broader indemnification and advancements, and this Agreement
shall be deemed to be automatically amended to such extent. Further, in the
event of any change in applicable law, statute or rule that narrows the right of
a Delaware corporation to indemnify a member of its Board of Directors or an
officer, employee, agent, or fiduciary, such change, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.

 

21. Effectiveness of Agreement.

 

(a) This Agreement shall be effective as of the date set forth on the first
page, and this Agreement applies to any event that is a subject of a Proceeding,
whether such event occurred prior to or after such date if Indemnitee was an
officer, director, employee or agent of, or attorney for, Company, or was
serving at the request of Company as a director, officer, employee or agent of,
or attorney for, another corporation, partnership, joint venture, trust or other
enterprise, at the time such event occurred.

 

(b) This Agreement will continue until and terminate upon the latest of (i) the
statute of limitations applicable to any claim that could be asserted against an
Indemnitee with respect to which Indemnitee may be entitled to indemnification
and/or an Expense Advance under this Agreement, (ii) ten years after the date
that Indemnitee has ceased to serve as a director or officer of the Company or
as a director, officer, employee, partner, member, manager, fiduciary or agent
of any other Enterprise which Indemnitee served at the request of the Company,
or (iii) if, at the later of the dates referred to in (i) and (ii) above, there
is pending a Proceeding in respect of which Indemnitee is granted rights of
indemnification or the right to an Expense Advance under this Agreement or a
Proceeding commenced by Indemnitee pursuant to Section 11 of this Agreement, one
year after the final termination of such Proceeding, including any and all
appeals.

 



-15- 

 

 

22. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.

 

23. Modifications and Waiver. Except as provided in Section 20 above with
respect to changes in Delaware law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.

 

24. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action by the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

25. General Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:

 

(i)If to Indemnitee, to:

 

____________________________
____________________________
____________________________
____________________________

 

 



-16- 

 

 

(ii)If to the Company, to:

 

   

Wabash National Corporation
1000 Sagamore Parkway South
Lafayette, Indiana 47905
Attention: Office of General Counsel
Fax: (765) 771-5579

 

With a copy to:

 

Hogan Lovells US LLP

100 International Drive
Suite 2000
Baltimore, MD 21202

Attention: Michael J. Silver
Fax: (410) 659-2701

     

or to such other address as may have been furnished in the same manner by any
party to the others.

 

26. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Delaware without giving effect to the
provisions thereof relating to conflicts of law.

 

* * * * *

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 



 



  WABASH NATIONAL CORPORATION               By:                   Name: Scott K.
Sorensen       Title: Chair – Audit Committee                         INDEMNITEE
        [                                            ]  

 

 



-17- 

